Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 08/02/2022 in reply to the Office action of 05/18/2022 has been entered . Claim 1 is amended. Claim 2 is cancelled. Therefore, claims 1 and 3-9 are pending.
Claims 1 and 3-9 are pending and examined.
Withdrawn Objections and Rejection
The enablement rejection to the claims has been withdrawn in view of Applicant’s amendment to claim 1. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and/or upon further consideration.
Claim Rejections - 35 USC § 112


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 05/08/2022. Applicant’s arguments filed 08/02/2022 have been fully considered but are not deemed persuasive. 
Applicant asserts that the amendment to claim 1 would obviate the indefinite rejection. However, the amended claim recites “a base sequence that is presented by 16S rDNA” but no specific base sequence is recited in the claim and no sequence for a 16S rDNA is disclosed in the specification. It is unclear what base sequence and what 16S rDNA applicant is referring to. Therefore, the amendment does not obviate the rejection and claim remains indefinite.  Dependent claims do not obviate the rejection. 

Claim Rejections - 35 USC § 112
Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 05/08/2022. Applicant’s arguments filed 08/02/2022 have been fully considered but are not deemed persuasive.
Applicant asserts that the amendment to claim 1 would obviate the rejection. This is not found persuasive, however, because claim 1 as amended requires a genus of Bacillus velezensis strains described by function only and not by both structure and function as required by 35 USC 112(a).  The claims are drawn to a Bacillus velezensis strain having unknown 16S rDNA, wherein the strain is capable of resolving chelated phosphorus in soils to phosphorus absorbed by plants, thus promoting a plant growth and avoiding diseases and pests; a microbial preparation consisting of the bacillus strain and/or cultures of said bacillus strain; said microbial preparation is disease control agent, nematode control agent, or plant growth promoter; the microbial preparation is in a form of powders, solution, suspensions, and granules, wherein the microbial preparation contacts with seeds or roots of plant seedlings in the soils,  wherein the plant is rice.
The specification does not provide adequate description for the BV strain that would distinguish it from other Bacillus velezensis strains. The strain is described its ability to resolve or solubilize chelated phosphorus in the soils to make phosphorus readily available for uptake by the plant, or its ability to promote plant growth or control diseases and pests. No physiological or morphological characteristics, or deposit information are provided for the strain.  
Since the BV strain is not adequately described, a microbial preparation comprising said strain is similarly not described. Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing. The rejection is maintained.

Claim Rejections - 35 USC § 101
Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recite a naturally occurring Bacillus Velezensis strain, which is product of nature. This judicial exception is not integrated into a practical application because the specification teaches that the strain is isolated from naturally occurring rice seed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Bacillus Velezensis strain, whether isolated or not, is not markedly different than a naturally occurring microorganism Bacillus Velezensis. This rejection is repeated for the reasons of record as set forth in the last Office action of 05/08/2022. Applicant’s arguments filed 08/02/2022 have been fully considered but are not deemed persuasive.
Applicant asserts that the amendment to claim 1 would obviate the rejection. This is not found persuasive, however, because claim 1 as amended does not recite other than an unmodified Bacillus Velezensis strain from a natural source. Jin et al (Journal of Biotechnology (2017)259:199-203) teach Bacillus Velezensis is isolated from the rhizosphere soil of cucumber and a naturally occurring bicontrol agent. Therefore, claim 1 is directed to a naturally occurring product. The claim drawn to a naturally occurring strain is not patent eligible merely because it is isolated. Based on the limited information provided in the specification, there is no evidence that shows the isolated strain has any characteristics (structural, functional or otherwise) that are different from naturally occurring strains of Bacillus Velezensis. Therefore, the claimed strain does not have markedly different characteristics from that occurs in nature.
The microbial preparation of claims 3-9 is also a naturally occurring judicial exception because the only ingredient in the preparation is the Bacillus strain RG BV-1.  Note, the use of vague words such as suspensions, granules or a powder forms which are not clearly defined in the specification, does not actually change a characteristic of the nature-based product, Bacillus Velezensis strain RG BV-1. In addition, there is no evidence in the specification that the microbial preparation comprising the Bacillus velezensis strain as recited in the claims provides markedly different structure as that of the natural product.  With regard to the base sequence that is represented by 16S rDNA, it is noted that markers such as the 16S are inherent property of the bacteria. 
Furthermore, the claims do not recite any “structural” limitation that distinguishes the claimed microbial preparation comprising the Bacillus Velezensis strain. 
According to the MPEP 2111, pending claims must be "given their broadest reasonable interpretation (BRI) consistent with the specification."  See The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). See also, Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948).

Therefore, for all the reasons discussed above and in the last Office action, claims 1 and 3-9 do not constitute a patentable subject matter under current 35 USC 101 standards. 
Claim Rejections - 35 USC § 102

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Niazi et al (PLoS ONE (2014)9(8):e104651) and Hwangbo et al (Genome Announcements (2016)4(4):e00654-16). This rejection is repeated for the reasons of record as set forth in the last Office action of 05/08/2022. Applicant’s arguments filed 08/02/2022 have been fully considered but are not deemed persuasive.
Applicant argues the following to distinguish the instant claims from the teachings by Niazi et al  or Hwangbo et al: 1) a base sequence of the BV strain that is presented by 16S rDNA is not disclosed in the cited prior art. 2) the prior art does not teach BV strain capable of resolving chelated phosphorus in soil to make it available for the plant uptake, thereby promoting plant growth and control diseases and pests. 3) anticipation requires that all claim limitations be disclosed in a single prior art and that none of the cited references disclosed all claim limitations.  
These are not found persuasive because claim 1 does not recite specific 16S rDNA sequence to distinguish the claimed BV strain from the prior art BV strain (see the 112(b) rejection above). The 16S is a marker gene for the taxonomic identification of the bacterial isolate/strain and does not infer a function or any other physiological property of the strain. See, for example, Kim et al (International Journal of Systematic and Evolutionary Microbiology (2012)62:716-721) that is cited in the Hwangbo et al reference.  
 Niazi et al is relied upon because it teach a plant growth promoter strain of the Bacillus amyloliquefaciens Subsp. Plantarum (currently known as Bacillus velezensis) that provides defense against plant pathogens, stimulate plant growth, capable of degrading various rhizosphere macromolecules, and  having many predicted membrane transporters that provide the bacterium uptake nutrient capabilities (see at least the Abstract). The Bacillus amyloliquefaciens Subsp. Plantarum strain in suspension was applied on to seeds and seedlings. Fig. 5 shows the phosphate solubilization activity of the Bacillus amyloliquefaciens Subsp. Plantarum strain. Fig.7 shows the plant growth promotion activity by the Bacillus amyloliquefaciens Subsp. Plantarum strain. Niaz et al also teach that the Bacillus amyloliquefaciens Subsp. Plantarum strain can promote growth of different plant species. Niaz et al need not to teach rice because no claim is directed to rice. Claim 7 only recites the intended use of the microbial preparation. At page 2, first full paragraph, Niazi et al teach that the BV strain was treated with a wheat seedlings. At page 3, under “Results and Discussion” Niazi et al states talks about the genome of the bacterial strain contains 16S rRNA sequences.  Therefore, Niazi et al teach all claim limitations. 
  Hwangbo et al is relied upon because it teach a Bacillus velezensis strain designated as CBMB205 isolated from the rhizoplane of  rice and having phosphate solubilizing and  plant growth promoting activity. Since the microbial preparation of claim 3 consists of the bacillus strain only and Hwangbo strain is isolated from rice rhizosphere, Hwangbo et al teach the microbial preparation of claims 4 and 6-9. 
Therefore, given that the Bacillus Velezensis BV strain is not adequately described to distinguish from other Bacillus Velezensis strains, and given that no deposit that distinguishes the genomic characteristics of the claimed strain is provided, the claimed invention is anticipated by the prior art, absent evidence to the contrary.  

Remarks
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662